DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 4-5, 7-11, 13-15, 18-21, 25, 27, 31-46, 48-49, 51-63 and 65-66 are cancelled in this application.  Claims 1, 30, and 69-73 have been amended in the amendment filed on June 7, 2022. Following the amendment, Claims 1-3, 6, 12, 16-17, 22-24, 26, 28-30, 47, 50, and 64, and 67-73 are pending.
Claims 2, 16-17, 26, 47, 50, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 6, 12, 22-24, 28-30 and 67-73 are examined.

Claim Rejections - 35 USC § 112 (New, Necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended, Claims 30 and 67-72 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous action.
On page 9 of Remarks filed June 7, 2022, Applicant traverses the rejection on the grounds that: “Claim 30 recites that protein is digested to (i) enable detection of protein interactors and/or epitopes, and/or (ii) produce fold enrichment of protein interactors and/or epitopes. In general, a protein may be digested, i.e., broken down into smaller units, using many different methods for a variety of downstream applications. For example, a protein may be digested using heat, chemicals, and/or enzymes. One of ordinary skill in the art would understand that the characteristics of digestion products depend on the materials and methods used to carry out that digestion. Therefore, materials and methods chosen for the digestion must provide digested products with suitable characteristics for downstream applications. For example, if the products of the digest will be tested for enzymatic activity, the materials and methods chosen must not denature any potential active sites. In this example, one of ordinary skill in the art would consider not using heat to digest the protein.”
This is not persuasive because the issue is no with the digestion step of the claim.
As currently amended, Claim 30 recites: “wherein the digested immunoprecipitated antibody-target protein (i) enables detection of protein interactors and/or epitopes of the target protein, and/or (ii) produces fold enrichment of protein interactors and/or epitopes of the target protein.”  Part (i) of the claim recites functional language (enables detection of …) that attempts to limit the digested immunoprecipitated antibody-target protein but imposes no material or structural limitation on the claim.  It either recites an inherent property of the digested protein, or Applicant has failed to further limit the scope of the parent claim immunoprecipitated antibody-target protein.  Part (ii) recites an intended result (produces fold enrichment of …) that imposes no methodological limitation upon the scope of the claim.  As previously cited, MPEP section 2173.05(g) states that an intended result does not provide a clear cut indication of scope nor does it set forth any positively stated steps for achieving the claimed “fold enrichment”.  This affects the scope of all depending claims that do not remedy the issues of “enables detection” or “produces fold enrichment”.  The rejection is maintained.  
For purposes of applying art, Claim 30 will be interpreted as the method of claim 1 further comprising digesting the antibody-target protein before mass spectrometry, and the results are inherently produced subsequent to digesting.  All depending claims will be interpreted as “wherein the digesting comprises …”. 

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 12, 22-24, 28-30 and 67-73 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process judicial exception without significantly more for reasons of record in prior office actions.
In Remarks filed June 7, 2022, Applicant argues the following grounds: 
Prong Two of Step 2A requires evaluating whether a recited judicial exception is integrated into a practical application. Federal Register, Vol. 84, No. 4 at page 54, and “Claim 1 recites a practical application of the recited mathematical formula, and that practical application requires the use of the formula with the use of a mass spectrometer, antibodies, and biological samples as additional elements. Each physical element in addition to the mass spectrometer contributes an important piece that enables the method. The specific combination of mass spectrometry methods, antibodies, and biological samples provide significantly more to the mathematical formula recited in the claims, and it is the combination of these recited elements together that are unconventional.”
 
This is not persuasive because there are no indications of integration.  As stated in the previous Office action.  The claim recites: “fold enrichment is determined by the following formula 3Application No. 16/305,589 Attorney Docket No. 01129-0055-OOUS: 

    PNG
    media_image1.png
    50
    405
    media_image1.png
    Greyscale
”, which is a mathematical equation/calculation abstract idea judicial exception identified in section A.iii. of the October 2019 guidance (STEP 2A, Prong One: YES).
The claims fail to provide integration as set forth in MPEP 2106.04(d).  The formula is merely appended to steps and amount to “apply it” to the judicial exception.  The claimed method does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). The method provides no relevant considerations because use of the judicial exception does not constitute an improvement in the technology; provides no particular treatment or prophylaxis; utilizes no particular machine, nor effects a transformation. MPEP 2106.05 (a)-(h). Applicant has provided no evidence of any integration.
Applicant appears to be further arguing that the “ordered combination” of “of mass spectrometry methods, antibodies, and biological samples provide significantly more to the mathematical formula recited in the claims” provides an inventive concept. This is not persuasive because the examiner has provided evidence that the steps/element, recited in addition to the judicial exception, were all well-understood, routine and conventional in the art prior to the effective filing date of the application (See Mohammed et al., Nature Protocols, 11(2): 316-326, January 2016). 
Applicant argues that the examiner has improperly conflated the analysis of patentable subject matter with the analysis for obviousness. Applicant has provided no evidence to support this statement.  The examiner has provided no obviousness analysis in the previous rejection under 35 U.S.C. 101.  Applying the same prior art reference as evidence of both well-understood, routine and conventional additional steps/elements under 101 and obviousness under 103 does not amount to a showing that the examiner conflated the two analyses.
Lastly, Applicant states that the Patel art is not prior art against the current application, nor can it represent what was routine and conventional as of the effective filing date of the application.  
The Patel reference was provided applied as art, but as stated in the prior Office action relied upon solely as post-filing evidence that calculations of fold-enrichment is a “concept” and therefore an abstract idea.
Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As amended, Claims 1, 3, 6, 12, 22-24, 28-30 and 67-73 stand as rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., and Mellacheruvu et al. both cited previously. 
On pages 15-18 of Remarks filed June 6, 2022, Applicant argues:
(A) Patel does not qualify as prior art.  This argument is moot because the reference has been removed.
(B) The scatter plots of Mellacheruvu are used to determine whether data points have a correlation but the instant claims are not directed to scatter plots but to fold enrichment determined by the claimed formula. Applicant argues “Mellacheruvu determines fold enrichment of a single protein” through multiple studies using myriad antibodies and comparing presence of a target protein to its absence in a negative control.  In contrast, Applicant argues, the instant claim relate to identifying one or more target proteins that bind to a single test antibody in a single study. Applicant argues that a key feature of the current method is that it normalizes protein abundance in the immunoprecipitated (i.p.) to abundance in whole cell lysate before i.p.
(C) There is no reason to combine and no reasonable expectation of success.
(D) There is no teaching of Claim 1, step V – which is directed to determining fold enrichment by using the formula of the claim.
(E) Once again Applicant argues that the analysis for Obviousness should be separate from the analysis for patent eligible subject matter under 101.

These arguments are not persuasive for the following reasons.  
First, addressing argument (E) above, there is no patent eligible subject matter analysis within the 103, rather the examiner maintains the position set forth above, that step (v) of Claim 1 is directed to an abstract idea judicial exception with nothing more. With respect to argument (D) above, the analysis in the rejection under 35 USC 101 set forth above affects the application of prior art because this step was determined to be not patent eligible subject matter, and therefore, cannot be the distinguishing factor that sets the invention apart from the prior art disclosure. Additionally, abstract ideas, per se, can be performed in the practitioner’s mind or through the aid of a computer and are seldom disclosed steps in a prior art reference. 
  
The Mohammed et al. prior art teaches each of the steps i-vi and vi of claim 1.  The method uses formaldehyde fixed protein complexes. These cross-linked complexes are immunoprecipitated by using antibodies against endogenous target(s).  The precipitated complexes are rigorously washed then digested into peptides while avoiding antibody contamination (on-bead digestion). Lastly, Mass Spectrometry is used to identify several dozen interacting proteins of the target protein (Abstract).  “The protocol can be divided into four defined stages: cell culture and cross-linking; lysate preparation and immunoprecipitation; protease digestion and liquid chromatography-tandem MS (LC-MS/MS) analysis; and computational data analysis (Fig. 1)” (pg. 317, fourth paragraph).  The reference teaches careful selection of a test antibody, which is instant step (i): “Similarly to all immunoaffinity techniques, the success of the technique …is dependent on the specificity and affinity of the antibody used … antibodies …sold be selected for optimization” (pg. 319, section titled ‘Antibodies’).  Lysate preparation appears at Mohammed’s protocol steps 11-16 (bridging pages 321-322), which teaches “preparing a first cell lysate from a biological sample” of instant claim 1, step (ii).  The “contacting the lysate with the test antibody and immunoprecipitating the test antibody and at least one target protein bound to the test antibody to form an immunoprecipitated antibody-target protein” (instant clam 1, step iii) is fully disclosed by steps 17-20 of the disclosed Protocol of Mohammed (pg. 322).  Analysis by MS (instant step (iv)) is also fully taught by the Mohammed reference (pg. 323, steps 31-33).  Additionally Mohammed discloses “Assess specific binding by running a parallel RIME experiment in which the specific antibody has been replaced by an unrelated nonspecific IgG used to immunoprecipitate proteins from the same lysate. The proteins generated from this RIME experiment are defined as nonspecifically bound and subtracted from the target RIME” (Id, step 35).  The reference fully discloses the identification of at least one (“A successful RIME analysis generally results in the identification of 300--900 proteins”) proteins that specifically bind the target protein-antibody complexes.  Mohammed further disclose the limitations of newly amended Claim 30 comprising “after step iii) and before step iv), the method further comprises digesting the immunoprecipitated antibody-target protein”. The Enzymatic digestion steps (pgs. 322-323, steps 21-30) teach the method of claims 30 and 67-70 as well as the specific enzymes of trypsin (claims 71 and 73) and formic acid (claim 72). 
The only element that is not expressly taught by Mohammed is the “determining” step by use of the claimed formula (claim 1, step v).  The examiner maintains the position that this step is an abstract idea judicial exception – capable of taking place either within the practitioner’s head or by use of a computer - and is not an element that can be the sole patentable difference that distinguishes the invention over the prior art because judicial exceptions are not patent eligible subject matter.
The Mellacheruvu art of record was provided as evidence that, nonetheless, normalizing protein abundance in the immunoprecipitate (i.p.) to abundance in whole cell lysate i.p was well established in the art prior to the effective filing date of the application. Mellacheruvu teaches “Fold enrichment calculations are made for all identified peptides” (second paragraph). The reference teaches normalizing the spectral counts of the prey protein with its bait antibody over the normalized spectral counts for the same prey protein with negative control bait antibodies.  The “Fold Change” calculation of Mellacheruvu is misrepresented in Remarks.  The calculation is:
 FCij = (Tij + a)/(Ci + a)
where
FCij; = Fold change for protein i with bait j
Tij = Normalized spectral count of protein i with bait j
Ci = Average of 3 highest normalized spectral counts of protein i across the
negative controls
a= Background factor = avg(Nx); where Nx, is the normalization factor for bait x
(where x is not j)
This is equivocal to 
normalized spectral count of protein i with bait j
normalized spectral counts of protein i across the negative controls

And this is virtually identical to: 
    PNG
    media_image2.png
    72
    339
    media_image2.png
    Greyscale
because normalized spectral counts are the amount of target protein in i.p. over total protein in i.p.   
With respect to the argument (C)- that there is no reason to combine and no reasonable expectation of success. One does not need to provide a reason to combine because this step is patent ineligible subject matter.  With respect to argument (B): No analysis of scatter plots is required, Mellacheruvu is relied upon solely as evidence that step (v) of claim 1 was not a novel concept within the art.  Applicant’s arguments pertaining to scatterplots are moot.
The rejection is maintained.

  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649